Citation Nr: 0000179	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-02 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for hearing loss, 
left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to December 
1976.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which a compensable 
evaluation for left ear hearing loss was denied.

As discussed below, the veteran filed a claim in November 
1999 for service connection of right ear hearing loss.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a January 1997 rating decision, the RO denied a 
compensable rating for left ear hearing loss. 

2.  The RO notified the appellant of the January 1997 rating 
decision by a letter dated January 28, 1997.

3.  In July 1997, the appellant filed a notice of 
disagreement referencing the January 28, 1997 notification 
letter and enclosed rating decision, but stating that his 
claim was for loss of hearing in his right ear.  

4.  On August 9, 1997, the RO issued a statement of the case 
concerning the rating for left ear hearing loss.

5.  The veteran did not file a substantive appeal as to the 
issue of entitlement to a compensable evaluation of left ear 
hearing loss which was decided in the January 1997 rating 
decision-either within 60 days of the issuance of the 
statement of the case or within one year of the notice of 
that rating decision.


CONCLUSION OF LAW

There is no appeal pending before the Board concerning the 
issue of entitlement to a compensable evaluation for left ear 
hearing loss.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of an RO decision is initiated by a timely 
filed notice of disagreement and completed by a timely filed 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a) (West 1991), 38 C.F.R. 
§ 20.200 (1999).  A notice of disagreement is a written 
communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. 
§ 20.201 (1999).  A substantive appeal consists of a properly 
completed VA Form 9 "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202 (1999).  A substantive 
appeal must be filed within 60 days of the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b) (1999).  A substantive appeal 
postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed.  In the event that 
the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by the Department of Veterans Affairs (VA).  
38 C.F.R. § 20.305 (1999).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the 
statement of the case and any prior supplemental statement of 
the case.  The Board will construe such argument in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, but the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
or determinations being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact contained 
in a statement of the case or supplemental statement of the 
case which is not specifically contested.  Proper completion 
and filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 C.F.R. 
§ 20.202 (1999).  A decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal 
will be made by the Board.  When the Board raises the issue 
of adequacy of the substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on the question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203 
(1999).

On January 28, 1997, the RO notified the veteran of its 
decision denying a compensable evaluation for his service-
connected left ear hearing loss.  The veteran filed a timely 
notice of disagreement in July 1997, in which he referenced 
with January 1997 notification letter and enclosed rating 
decision, but in which he stated that the benefit he sought 
was service-connection for his right ear hearing loss.  On 
August 9, 1997, the RO furnished him a statement of the case 
in which it addressed the issue of entitlement to a 
compensable evaluation for left ear hearing loss.  The RO 
advised him in an accompanying letter that to perfect his 
appeal he must file a substantive appeal within 60 days or 
within the remainder of the one-year period from the date of 
the letter notifying him of the action he had appealed.  In 
January 1998, the veteran filed a VA Form 9 in which he 
discussed only his claim of clear and unmistakable error in 
the July 1977 decision granting original service connection 
for hearing loss, in that the disability service-connected 
should have been bilateral hearing loss.  He did not make any 
assertions of error of law or fact concerning the denial of a 
compensable evaluation for his left ear hearing loss.  No 
other written communication from the veteran was received 
within 60 days of the statement of the case or within the 
year after the notice of the January 1997 rating decision was 
mailed which sufficed as a substantive appeal.

In a letter dated September 20, 1999, the Board informed the 
appellant that the substantive appeal received in January 
1998 did not allege specific errors of law or fact with 
respect to the issue of entitlement to a compensable 
evaluation for left ear hearing loss.  The Board informed the 
appellant that pursuant to 38 C.F.R. § 20.203 he was given 60 
days from the date of the letter to present a written 
argument or to request a hearing to present oral arguments in 
support of his appeal of this issue.  The veteran responded 
in November 1999 with a letter in which he stated that his 
claim is for service connection of right ear hearing loss, 
rather than for compensation for his left ear hearing loss.  

The veteran had until January 28, 1998, to file a timely 
substantive appeal or a request for an extension of time 
concerning the issue decided in the January 1997 rating 
decision.  This date-one year from the date of notification 
of the action appealed-is the later of the two dates set out 
in 38 C.F.R. § 20.302(b).  

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims, hereinafter the Court) has held 
that it was proper for the Board to dismiss the appeal of a 
veteran who did not file a timely substantive appeal and did 
not request prior to the expiration of the time limit for 
such filing an extension of time within which to file a 
substantive appeal.  See Roy v. Brown, 5 Vet. App. 554 
(1993).  The Court opined that the Secretary was correct in 
arguing that the "formality" of perfecting an appeal to the 
Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  Id. at 555.

To summarize, with respect to the issue of entitlement to a 
compensable evaluation for the service connected hearing 
loss, left ear, the substantive appeal received in January 
1998 does not contain allegations of error of fact or law as 
to such issue.  The appellant was so informed and given 60 
days to present argument or request a hearing.  Although he 
did respond, he noted that his claim is not for a compensable 
evaluation for his left ear hearing loss, but is for service 
connection of his right ear hearing loss.  The Board finds 
that no adequate substantive appeal has been timely filed 
with respect to this issue.  Accordingly, the Board lacks 
jurisdiction regarding the aforesaid issue.  The claim with 
respect to this issue is dismissed.


ORDER

The appeal of the denial of a compensable evaluation for 
hearing loss, left ear, is dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

